DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:

Regarding to Claim 8, “…and the upstream breather chamber is formed by a second recess formed on another side surface…” should be “…and the downstream breather chamber is formed by a second recess formed on another side surface…”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JPH0648092Y2).


an engine block defining a cylinder (Fig. 1, Part 4);
a case member fastened to a lower part of the engine block to define a crank chamber jointly with the engine block (Fig. 1, Part 14 is the case member, and since crankshaft Part 10 is located around that area, the chamber Part 16 between Part 4 and Part 14 is a crank chamber); and
a bearing member fastened to the engine block in the crank chamber to rotatably support a crankshaft (Fig. 1, Part 12 fastened with Part 4 by Part 24).
wherein the engine block is provided with a central recess formed in a part thereof to which the bearing member is fastened (Fig. 4, Part 42.  Suzuki teaches a recess portion in Fig. 1, Part 22, and in the translated specification, last paragraph of the Example Section, the reference teach the recess can be designed at the engine block Part 4.  Therefore, when applying the teachings of Fig. 4, Part 42 can be interpreted as a central recess of the engine block Part 4, and at least one side of the central recess is where Part 4 and Part 12 are fastened), a blow-by gas inlet passage communicating the central recess with the crank chamber (Fig. 4, the translated specification, last paragraph of the Example Section teaches the blow-by gas, and please see the flow of the blow-by gas based on the arrow direction.  The opening of Part 42 can be considered as a blow-by gas inlet under the broadest reasonable interpretation), and a blow-by gas return passage forming a part of a passage communicating the central recess with an intake device (Fig. 1, Part 18, the translated specification, Example Section, Paragraph 5 teaches Part 18 is a blow-by gas return passage to communicate with an intake device.  The passage also shown in Fig. 4), the central recess and the bearing member .

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to Claim 2, the applicant claimed “The internal combustion engine… and is provided with a pair of bolt holes through which bolts for fastening the bearing member to the engine block pass in either end part thereof, and
…
the central recess being positioned between the female screw holes.”

The limitations are shown in Fig. 3, both bolts Part 62 are used to fasten engine block Part 3 and both ends of the bearing member Part 50, and the central recess Part 134 area is located between female screw holes Part 61 to extend the flow path (Specification, Paragraph 45).  The limitation is also taught in specification, Paragraph 34.

Based on the teaching of the specification and the claimed language of the claimed invention, the examiner considered that Suzuki fails to teach at least the limitation “the central 

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “the central recess being positioned between the female screw holes” while also teach the limitations of Claim 1  Therefore, Claim 2 has allowable subject matter.

Claims 3, 4 also have allowable subject matter because the claims ultimately depend from Claim 2.

Regarding to Claim 5, the applicant claimed “The internal combustion engine… wherein at least one baffle wall projects into the central recess.”

The limitation is shown in Fig. 3, Part 135 and also supported in specification, Paragraph 46.  A baffle wall project from a side of the central recess into the central recess to cause the flow path extension (Specification, Paragraph 46).



The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “wherein at least one baffle wall projects into the central recess” while also teach the limitations of Claim 1.  Therefore, Claim 5 has allowable subject matter.

Regarding to Claim 6, the applicant claimed “The internal combustion engine… wherein at least one of the engine block and the bearing member is provided with an oil return passage communicating the central breather chamber with the crank chamber.”

The limitation is shown in Fig. 3, Part 151 or Part 150 and supported in specification, Paragraphs 51 and 52.  Based on the teaching of the claimed language and specification, at least one oil return passage is connect with the breather chamber and the crank case, and the oil will return from the breather chamber to the crankcase via the at least one oil return passage (Specification, Paragraphs 51 and 52).

Based on the teachings of the specification and claimed language of the claimed invention, the examiner considered Suzuki fails to show the limitation.  Suzuki teaches passage the oil will return from the breather chamber to the crankcase via the at least one oil return passage.”  Therefore, Suzuki would fail to reflect all the limitations of Claim 6.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “an oil return passage communicating the central breather chamber with the crank chamber” while also teach the limitations of Claim 1.  Therefore, Claim 6 has allowable subject matter.

Regarding to Claim 7, the applicant claimed “The internal combustion engine… wherein as viewed in a direction extending along an axis of the crankshaft, the blow-by gas inlet passage is located on one side of the cylinder, and the blow-by gas return passage is located on another side of the cylinder,
the blow-by gas inlet passage includes an upstream breather chamber, and a first connection passage extending linearly from the upstream breather chamber to the central breather chamber, and
the blow-by gas return passage includes a downstream breather chamber, and a second connection passage extending linearly from the downstream breather chamber to the central breather chamber.”

The limitations are supported in Fig. 3, the blow-by gas inlet is Part 111, and the blow-by gas return passage is located at Part 118 area.  The structure also taught at least in Specification, Paragraphs 42-47, to extend the flow path of the blow-by gas.

Based on the teachings of the specification and claimed language of the claimed invention, the examiner considered Suzuki fails to show the limitation.  Suzuki teaches the inlet and the return passage are located on the same side of the cylinder (Suzuki, Fig. 1, Fig. 4), and also fails to show any other chamber structure as taught in the claimed language.  Therefore, Suzuki would fail to reflect all the limitations of Claim 7.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the structure limitations of Claim 7 while also teach the limitations of Claim 1.  Therefore, Claim 7 has allowable subject matter.

Claim 8 has allowable subject matter because the claim ultimately depend from Claim 7.

Regarding to Claim 9, the applicant claimed “The internal combustion engine..., wherein a transmission mechanism case accommodating a transmission mechanism therein is provided on a side part of the cylinder block, and the central recess is formed in a part forming both a part of both the cylinder block and a part of the transmission mechanism case.”



Based on the teachings of the specification and claimed language of the claimed invention, the examiner considered Suzuki fails to show the limitation since Suzuki fails to teach any transmission mechanism case or the arrangement of the transmission member.  Therefore, Suzuki would fail to reflect all the limitations of Claim 9.

The examiner also considered Taki (US2011/0232477 A1).  The references teaches a recess area (Taki, Fig. 2, Part 63) and a transmission mechanism closed to the recess area (Fig. 1, Part 33).  However, in Taki, Part 33 is mere a valve system to send the blow-by gas to a passage Part 87 (Taki, Paragraph 58).  Therefore, Taki would fail to teach the limitations of Claim 1, and based on the structure of Taki and Suzuki, the examiner considered one with ordinary skill in the art would not find it is obvious to combine both references to teach the limitations.  Therefore, Taki would to show or reasonably teach in combination with other references all the limitations of Claim 9.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “the central recess is formed in a part forming both a part of both the cylinder block and a part of the transmission mechanism case” while also teach the limitations of Claim 1.  Therefore, Claim 9 has allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka (US5901679A) teach an internal combustion engine with a breather mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/YI-KAI WANG/             Examiner, Art Unit 3747